 



Exhibit 10.2
Execution Copy
REGISTRATION RIGHTS AGREEMENT
BY AND AMONG
LINN ENERGY, LLC
AND
THE PURCHASERS NAMED HEREIN

 



--------------------------------------------------------------------------------



 



Table of Contents

                              Page
 
                ARTICLE I DEFINITIONS     1  
 
  Section 1.01   Definitions     1  
 
  Section 1.02   Registrable Securities     3   ARTICLE II REGISTRATION RIGHTS  
  3  
 
  Section 2.01   Registration     3  
 
  Section 2.02   Piggyback Rights     5  
 
  Section 2.03   Underwritten Offering     7  
 
  Section 2.04   Sale Procedures     8  
 
  Section 2.05   Cooperation by Holders     11  
 
  Section 2.06   Restrictions on Public Sale by Holders of Registrable
Securities     11  
 
  Section 2.07   Expenses     12  
 
  Section 2.08   Indemnification     12  
 
  Section 2.09   Rule 144 Reporting     14  
 
  Section 2.10   Transfer or Assignment of Registration Rights     15  
 
  Section 2.11   Limitation on Subsequent Registration Rights     15   ARTICLE
III MISCELLANEOUS     15  
 
  Section 3.01   Communications     15  
 
  Section 3.02   Successor and Assigns     16  
 
  Section 3.03   Aggregation of Purchased Class B Units and Purchased Units    
16  
 
  Section 3.04   Recapitalization, Exchanges, Etc. Affecting the Units     16  
 
  Section 3.05   Specific Performance     16  
 
  Section 3.06   Counterparts     16  
 
  Section 3.07   Headings     16  
 
  Section 3.08   Governing Law     16  
 
  Section 3.09   Severability of Provisions     16  
 
  Section 3.10   Entire Agreement     16  
 
  Section 3.11   Amendment     17  
 
  Section 3.12   No Presumption     17  
 
  Section 3.13   Obligations Limited to Parties to Agreement     17  

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of October 24, 2006 by and among Linn Energy, LLC, a Delaware limited
liability company (“Linn”), and ZLP Fund, L.P. (“ZLP”), Credit Suisse Management
LLC (“CSM”), Structured Finance Americas, LLC (“SFA”), Royal Bank of Canada by
its agent RBC Capital Markets Corporation (“RBC”), Lehman Brothers MLP Partners,
L.P. (“LB”), B Y Partners, L.P. (“BY”), Brahman Partners II, L.P. (“BP II”),
Brahman Partners III, L.P. (“BP III”), Brahman Partners IV, L.P. (“BP IV”),
Brahman C.P.F. Partners, L.P. (“BCPFP”), GPS Income Fund LP (“GPSIF”), GPS High
Yield Equities Fund LP (“GPSHVEF”), GPS Income fund (Cayman) LTD (“GPSIF
Cayman”), HFR RVA GPS Master Trust (“HFR”), Ben Van de Bunt and Laura Fox Living
Trust DTD 10/01/98 (“BVB”), Knee Family Trust DTD 3/7/00 (“KFT”), Stockbridge 1,
LLC (“Stockbridge”), Goldman, Sachs & Co., on behalf of its Principal Strategies
Group (“GSC”), Magnetar Capital Fund, L.P. (“MCF”), Alerian Focus Partners LP
(“AFP”), Alerian Opportunity Partners III LP (“AOP”), Alerian Capital Partners
LP (“ACP”), RCH Energy MLP Fund, LP (“RCH”), Strome MLP Fund, L.P. (“Strome”)
and Locust Wood Capital, LP (“LWC”) (each of ZLP, CSM, SFA, RBC, LB, BY, BP II,
BP III, BP IV, BCPFP, GPSIF, GPSHVEF, GPSIF Cayman, HFR, BVB, KFT, Stockbridge,
GSC, MCF, AFP, AOP, ACP, RCH, Strome and LWC, a “Purchaser” and, collectively,
the “Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of the Purchased Class B Units and the Purchased Units
pursuant to the Class B Unit and Unit Purchase Agreement, dated as of
October 24, 2006, by and among Linn and the Purchasers (the “Purchase
Agreement”);
     WHEREAS, Linn has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of each Purchaser and Linn
under the Purchase Agreement that this Agreement be executed and delivered.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
     “Agreement” has the meaning specified therefor in the introductory
paragraph.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “Holder” means the record holder of any Registrable Securities.

 



--------------------------------------------------------------------------------



 



     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Liquidated Damages” has the meaning specified therefor in
Section 2.01(a)(ii) of this Agreement.
     “Liquidated Damages Multiplier” means (i) the product of $20.55 times the
number of Class B Units purchased by such Purchaser plus (ii) the product of
$21.00 times the number of Units purchased by such Purchaser.
     “Linn” has the meaning specified therefor in the introductory paragraph.
     “Losses” has the meaning specified therefor in Section 2.08(a) of this
Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager of such Underwritten Offering.
     “Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
     “Partners” has the meaning specified therefor in Section 2.02(b) of this
Agreement.
     “Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Purchaser Underwriter Registration Statement” has the meaning specified
therefor in Section 2.04(o) of this Agreement.
     “Registrable Securities” means: (i) the Purchased Units, (ii) the Units
issuable upon conversion of the Purchased Class B Units, (iii) any Units issued
as Liquidated Damages pursuant to this Agreement and (iv) any Units issuable
upon conversion of Class B Units issued as Liquidated Damages pursuant to this
Agreement, all of which Registrable Securities are subject to the rights
provided herein until such rights terminate pursuant to the provisions hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.07(a) of this Agreement.
     “Registration Statement” has the meaning specified therefor in
Section 2.01(a)(i) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.07(a) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.

2



--------------------------------------------------------------------------------



 



     “Underwritten Offering” means an offering (including an offering pursuant
to a Registration Statement) in which Units are sold to an underwriter on a firm
commitment basis for reoffering to the public or an offering that is a “bought
deal” with one or more investment banks.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when: (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force)
under the Securities Act; (c) such Registrable Security can be disposed of
pursuant to Rule 144(k) (or any similar provision then in force) under the
Securities Act; (d) such Registrable Security is held by Linn or one of its
Subsidiaries; or (e) such Registrable Security has been sold in a private
transaction in which the transferor’s rights under this Agreement are not
assigned to the transferee of such securities.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Registration.
          (a) Registration.
               (i) Deadline To Go Effective. As soon as practicable following
the Closing, but in any event within 75 days of the Closing Date, Linn shall
prepare and file a registration statement under the Securities Act to permit the
resale of the Registrable Securities from time to time, including as permitted
by Rule 415 under the Securities Act (or any similar provision then in force)
under the Act with respect to all of the Registrable Securities (the
“Registration Statement”). Linn shall use its commercially reasonable efforts to
cause the Registration Statement to become effective no later than 120 days
following the Closing Date. A Registration Statement filed pursuant to this
Section 2.01 shall be on such appropriate registration form of the Commission as
shall be selected by Linn. Linn will use its commercially reasonable efforts to
cause the Registration Statement filed pursuant to this Section 2.01 to be
continuously effective under the Securities Act until the earlier of (i) the
date as of which all such Registrable Securities are sold by the Purchasers or
(ii) the date when such Registrable Securities become eligible for resale under
Rule 144(k) (or any similar provision then in force) under the Securities Act
(the “Effectiveness Period”). The Registration Statement when declared effective
(including the documents incorporated therein by reference) shall comply as to
form with all applicable requirements of the Securities Act and the Exchange Act
and shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.
               (ii) Failure To Go Effective. If the Registration Statement
required by Section 2.01 of this Agreement is not declared effective within
165 days after the Closing Date, then each Purchaser shall be entitled to a
payment with respect to the Purchased Class B Units and the Purchased Units of
each such Purchaser, as liquidated damages and not as a penalty, of 0.25% of the
Liquidated Damages Multiplier per 30-day period for the first 90 days following

3



--------------------------------------------------------------------------------



 



the 165th day after the Closing Date, increasing by an additional 0.25% of the
Liquidated Damages Multiplier per 30-day period for each subsequent 30 days, up
to a maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period
(the “Liquidated Damages”). Initially there shall be no limitation on the
aggregate amount of the Liquidated Damages payable by Linn under this Agreement
to each Purchaser; provided, however, that if there is a change in the Law or
accounting principles generally accepted in the United States that would result
in the Purchased Units being treated as debt securities instead of equity
securities for purposes of Linn’s financial statements, then the aggregate
amount of the Liquidated Damages payable by Linn under this Agreement to each
Purchaser shall not exceed the maximum amount of the Liquidated Damages
Multiplier with respect to such Purchaser allowed for the Purchased Units not to
be treated as debt securities for purposes of Linn’s financial statements. The
Liquidated Damages payable pursuant to the immediately preceding sentence shall
be payable within ten Business Days of the end of each such 30-day period. Any
Liquidated Damages shall be paid to each Purchaser in cash or immediately
available funds; provided, however, if Linn certifies that it is unable to pay
Liquidated Damages in cash or immediately available funds because such payment
would result in a breach under any of Linn’s or Linn’s Subsidiaries’ credit
facilities or other indebtedness filed as exhibits to the Linn SEC Documents,
then Linn may pay the Liquidated Damages in kind in the form of the issuance of
additional (A) Units or (B) Units and Class B Units. Class B Units may only be
issued as Liquidated Damages if and to the extent required by The Nasdaq Global
Market or similar regulation. If Class B Units are issued as Liquidated Damages
as a result of a requirement by The Nasdaq Global Market or similar regulation,
then such Units and/or Class B Units will be issued to each Purchaser in such a
manner as to maximize the number of Units issued to each such Purchaser. Upon
any issuance of Units and/or Class B Units as Liquidated Damages, Linn shall
promptly prepare and file an amendment to the Registration Statement prior to
its effectiveness adding such Units and/or Units issuable upon conversion of
Class B Units to such Registration Statement as additional Registrable
Securities. The determination of the number of Units to be issued as Liquidated
Damages shall be equal to the amount of Liquidated Damages divided by the
average closing price of the Units on The Nasdaq Global Market for the ten
trading days immediately preceding the date on which the Liquidated Damages
payment is due. The determination of the number of Class B Units to be issued as
Liquidated Damages shall be equal to the amount of Liquidated Damages divided by
the average closing price of the Units on The Nasdaq Global Market for the ten
trading days immediately preceding the date on which the Liquidated Damages
payment is due, less a discount of 2%. The payment of Liquidated Damages to a
Purchaser shall cease at such time as the Purchased Class B Units and the
Purchased Units of such Purchaser become eligible for resale under Rule 144(k)
under the Securities Act. As soon as practicable following the date that the
Registration Statement becomes effective, but in any event within two Business
Days of such date, Linn shall provide the Purchasers with written notice of the
effectiveness of the Registration Statement.
               (iii) Waiver of Liquidated Damages. If Linn is unable to cause a
Registration Statement to go effective within 165 days following the Closing
Date as a result of an acquisition, merger, reorganization, disposition or other
similar transaction, then Linn may request a waiver of the Liquidated Damages,
which may be granted or withheld by the consent of the Holders of a majority of
the Purchased Class B Units and the Purchased Units, taken as a whole, in their
sole discretion. A Purchaser’s rights (and any transferee’s rights pursuant to
Section 2.10 of this Agreement) under this Section 2.01 shall terminate upon the
earlier of (i)

4



--------------------------------------------------------------------------------



 



when all such Registrable Securities are sold by such Purchaser or transferee,
as applicable, and (ii) when such Registrable Securities become eligible for
resale under Rule 144(k) (or any similar provision then in force) under the
Securities Act.
          (b) Delay Rights. Notwithstanding anything to the contrary contained
herein, Linn may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Registration Statement, suspend such Selling
Holder’s use of any prospectus which is a part of the Registration Statement (in
which event the Selling Holder shall discontinue sales of the Registrable
Securities pursuant to the Registration Statement) if (i) Linn is pursuing an
acquisition, merger, reorganization, disposition or other similar transaction
and Linn determines in good faith that Linn’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in the Registration Statement or (ii) Linn has
experienced some other material non-public event the disclosure of which at such
time, in the good faith judgment of Linn, would materially adversely affect
Linn; provided, however, in no event shall the Purchasers be suspended for a
period that exceeds an aggregate of 30 days in any 90-day period or 90 days in
any 365-day period. Upon disclosure of such information or the termination of
the condition described above, Linn shall provide prompt notice to the Selling
Holders whose Registrable Securities are included in the Registration Statement,
shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions to permit registered sales of Registrable
Securities as contemplated in this Agreement.
          (c) Additional Rights to Liquidated Damages. If (i) the Holders shall
be prohibited from selling their Registrable Securities under the Registration
Statement as a result of a suspension pursuant to Section 2.01(b) of this
Agreement in excess of the periods permitted therein or (ii) the Registration
Statement is filed and declared effective but, during the Effectiveness Period,
shall thereafter cease to be effective or fail to be usable for its intended
purpose without being succeeded by a post-effective amendment to the
Registration Statement, a supplement to the prospectus or a report filed with
the Commission pursuant to Section 13(a), 13(c), 14 or l5(d) of the Exchange
Act, then, until the suspension is lifted or a post-effective amendment,
supplement or report is filed with the Commission, but not including any day on
which a suspension is lifted or such amendment, supplement or report is filed
and declared effective, if applicable, Linn shall owe the Holders an amount
equal to the Liquidated Damages, following (x) the date on which the suspension
period exceeded the permitted period under 2.01(b) of this Agreement or (y) the
day after the Registration Statement ceased to be effective or failed to be
useable for its intended purposes, as liquidated damages and not as a penalty.
For purposes of this Section 2.01(c), a suspension shall be deemed lifted on the
date that notice that the suspension has been lifted is delivered to the Holders
pursuant to Section 3.01 of this Agreement.
     Section 2.02 Piggyback Rights.
          (a) Participation. If at any time Linn proposes to file (i) a
prospectus supplement to an effective shelf registration statement, other than
the Registration Statement contemplated by Section 2.01 of this Agreement, or
(ii) a registration statement, other than a shelf registration statement, in
either case, for the sale of Units in an Underwritten Offering for its own
account and/or another Person, then as soon as practicable but not less than
three

5



--------------------------------------------------------------------------------



 



Business Days prior to the filing of (x) any preliminary prospectus supplement
relating to such Underwritten Offering pursuant to Rule 424(b) under the
Securities Act, (y) the prospectus supplement relating to such Underwritten
Offering pursuant to Rule 424(b) under the Securities Act (if no preliminary
prospectus supplement is used) or (z) such registration statement, as the case
may be, then Linn shall give notice of such proposed Underwritten Offering to
the Holders and such notice shall offer the Holders the opportunity to include
in such Underwritten Offering such number of Registrable Securities (the
“Included Registrable Securities”) as each such Holder may request in writing;
provided, however, that if Linn has been advised by the Managing Underwriter
that the inclusion of Registrable Securities for sale for the benefit of the
Holders will have a material adverse effect on the price, timing or distribution
of the Units in the Underwritten Offering, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b) of this Agreement. The notice required to
be provided in this Section 2.02(a) to Holders shall be provided on a Business
Day pursuant to Section 3.01 hereof and receipt of such notice shall be
confirmed by such Holder. Each such Holder shall then have three Business Days
after receiving such notice to request inclusion of Registrable Securities in
the Underwritten Offering, except that such Holder shall have one Business Day
after such Holder confirms receipt of the notice to request inclusion of
Registrable Securities in the Underwritten Offering in the case of a “bought
deal” or “overnight transaction” where no preliminary prospectus is used. If no
request for inclusion from a Holder is received within the specified time, such
Holder shall have no further right to participate in such Underwritten Offering.
If, at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
Linn shall determine for any reason not to undertake or to delay such
Underwritten Offering, Linn may, at its election, give written notice of such
determination to the Selling Holders and, (x) in the case of a determination not
to undertake such Underwritten Offering, shall be relieved of its obligation to
sell any Included Registrable Securities in connection with such terminated
Underwritten Offering, and (y) in the case of a determination to delay such
Underwritten Offering, shall be permitted to delay offering any Included
Registrable Securities for the same period as the delay in the Underwritten
Offering. Any Selling Holder shall have the right to withdraw such Selling
Holder’s request for inclusion of such Selling Holder’s Registrable Securities
in such offering by giving written notice to Linn of such withdrawal up to and
including the time of pricing of such offering. Each Holder’s rights under this
Section 2.02(a) shall terminate when such Holder (together with any Affiliates
of such Holder) holds less than $15,000,000 of Purchased Class B Units (or Units
issued upon conversion of the Class B Units) and Purchased Units, based on the
Commitment Amounts. Notwithstanding the foregoing, any Holder may deliver
written notice (an “Opt Out Notice”) to Linn requesting that such Holder not
receive notice from Linn of any proposed Underwritten Offering; provided, that
such Holder may later revoke any such notice.
          (b) Priority of Rights. If the Managing Underwriter or Underwriters of
any proposed Underwritten Offering of Units included in an Underwritten Offering
involving Included Registrable Securities advises Linn, or Linn reasonably
determines, that the total amount of Units that the Selling Holders and any
other Persons intend to include in such offering exceeds the number that can be
sold in such offering without being likely to have a material adverse effect on
the price, timing or distribution of the Units offered or the market for the
Units, then the Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises Linn, or Linn

6



--------------------------------------------------------------------------------



 



reasonably determines, can be sold without having such adverse effect, with such
number to be allocated (i) first, to Linn, and (ii) second, pro rata among
(A) Quantum Energy Partners II, LP, a Delaware limited partnership, Clark
Partners I, L.P., a New York limited partnership, Kings Highway Investment, LLC,
a Connecticut limited liability company and Wauwinet Energy Partners, LLC, a
Delaware limited liability company (collectively, the “Partners”) and (B) the
Selling Holders who have requested participation in such Underwritten Offering.
The pro rata allocations for each such Partner and each such Selling Holder
shall be the product of (a) the aggregate number of Units proposed to be sold by
all Partners and Selling Holders in such Underwritten Offering multiplied by
(b) the fraction derived by dividing (x) the number of Units owned on the
Closing Date by such Partner or Selling Holder by (y) the aggregate number of
Units owned on the Closing Date by all Partners and Selling Holders
participating in the Underwritten Offering. All participating Selling Holders
shall have the opportunity to share pro rata that portion of such priority
allocable to any Selling Holder(s) not so participating. As of the date of
execution of this Agreement, there are no other Persons with Registration Rights
relating to Units or Class B Units other than as described in this
Section 2.02(b).
     Section 2.03 Underwritten Offering.
          (a) Request for Underwritten Offering. Any one or more Holders that
collectively hold greater than $15 million of Registrable Securities, based on
the purchase price per unit under the Purchase Agreement, may deliver written
notice to Linn that such Holders wish to dispose of an aggregate of at least
$15 million of Registrable Securities, based on the purchase price per unit
under the Purchase Agreement, in an Underwritten Offering. Upon receipt of any
such written request, Linn shall retain underwriters, effect such sale though an
Underwritten Offering, including entering into an underwriting agreement in
customary form with the Managing Underwriter or Underwriters, which shall
include, among other provisions, indemnities to the effect and to the extent
provided in Section 2.08, and take all reasonable actions as are requested by
the Managing Underwriter or Underwriters to expedite or facilitate the
disposition of such Registrable Securities; provided, however, Linn management
will not be required to participate in any roadshow or similar marketing effort
on behalf of any such Holder.
          (b) General Procedures. In connection with any Underwritten Offering
under this Agreement, Linn shall be entitled to select the Managing Underwriter
or Underwriters. In connection with an Underwritten Offering contemplated by
this Agreement in which a Selling Holder participates, each Selling Holder and
Linn shall be obligated to enter into an underwriting agreement that contains
such representations, covenants, indemnities and other rights and obligations as
are customary in underwriting agreements for firm commitment offerings of
securities. No Selling Holder may participate in such Underwritten Offering
unless such Selling Holder agrees to sell its Registrable Securities on the
basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney, indemnities and other documents reasonably
required under the terms of such underwriting agreement. Each Selling Holder
may, at its option, require that any or all of the representations and
warranties by, and the other agreements on the part of, Linn to and for the
benefit of such underwriters also be made to and for such Selling Holder’s
benefit and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement also be conditions precedent
to its obligations. No Selling Holder shall be required to make any
representations or warranties to or agreements with Linn or the underwriters
other than representations, warranties

7



--------------------------------------------------------------------------------



 



or agreements regarding such Selling Holder and its ownership of the securities
being registered on its behalf, its intended method of distribution and any
other representation required by Law. If any Selling Holder disapproves of the
terms of an underwriting, such Selling Holder may elect to withdraw therefrom by
notice to Linn and the Managing Underwriter; provided, however, that such
withdrawal must be made up to and including the time of pricing of such
Underwritten Offering. No such withdrawal or abandonment shall affect Linn’s
obligation to pay Registration Expenses.
     Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, Linn will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective for
the Effectiveness Period and as may be necessary to comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by the Registration Statement;
          (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Registration Statement and the
Managing Underwriter at any time shall notify Linn in writing that, in the sole
judgment of such Managing Underwriter, inclusion of detailed information to be
used in such prospectus supplement is of material importance to the success of
the Underwritten Offering of such Registrable Securities, use its commercially
reasonable efforts to include such information in such prospectus supplement;
          (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Registration Statement or any other registration
statement contemplated by this Agreement or any supplement or amendment thereto,
upon request, copies of reasonably complete drafts of all such documents
proposed to be filed (including exhibits and each document incorporated by
reference therein to the extent then required by the rules and regulations of
the Commission), and provide each such Selling Holder the opportunity to object
to any information pertaining to such Selling Holder and its plan of
distribution that is contained therein and make the corrections reasonably
requested by such Selling Holder with respect to such information prior to
filing the Registration Statement or such other registration statement or
supplement or amendment thereto, and (ii) such number of copies of the
Registration Statement or such other registration statement and the prospectus
included therein and any supplements and amendments thereto as such Persons may
reasonably request in order to facilitate the public sale or other disposition
of the Registrable Securities covered by such Registration Statement or other
registration statement;
          (d) if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders or, in
the case of an Underwritten Offering, the Managing Underwriter, shall reasonably
request; provided, however, that Linn will not be required to qualify generally
to transact business in any jurisdiction where it is not then required to so
qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

8



--------------------------------------------------------------------------------



 



          (e) promptly notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered by any of them under the Securities Act, of (i) the
filing of the Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus or prospectus supplement to be
used in connection therewith, or any amendment or supplement thereto, and, with
respect to such Registration Statement or any other registration statement or
any post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Registration Statement or any other
registration statement or any prospectus or prospectus supplement thereto;
          (f) immediately notify each Selling Holder and each underwriter of
Registrable Securities, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of (i) the happening of any
event as a result of which the prospectus or prospectus supplement contained in
the Registration Statement or any other registration statement contemplated by
this Agreement, as then in effect, includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in the light of the
circumstances then existing; (ii) the issuance or threat of issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any other registration statement contemplated by this Agreement, or
the initiation of any proceedings for that purpose; or (iii) the receipt by Linn
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, Linn agrees to as
promptly as practicable amend or supplement the prospectus or prospectus
supplement or take other appropriate action so that the prospectus or prospectus
supplement does not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;
          (g) upon request and subject to appropriate confidentiality
obligations, furnish to each Selling Holder copies of any and all transmittal
letters or other correspondence with the Commission or any other governmental
agency or self-regulatory body or other body having jurisdiction (including any
domestic or foreign securities exchange) relating to such offering of
Registrable Securities;
          (h) in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for Linn dated the effective date of the applicable
registration statement or the date of any amendment or supplement thereto, and a
letter of like kind dated the date of the closing under the underwriting
agreement, and (ii) a “cold comfort” letter, dated the date of the applicable
registration statement or the date of any amendment or supplement thereto and a
letter of like kind dated the date of the closing under the underwriting
agreement, in each case, signed by the independent public accountants who have
certified Linn’s financial statements included or incorporated by reference into
the applicable registration statement, and each of the opinion and the “cold
comfort” letter shall be in customary form and covering substantially the same
matters with respect to such registration statement (and the prospectus and any
prospectus supplement included therein) as are customarily covered in opinions
of issuer’s counsel and in accountants’

9



--------------------------------------------------------------------------------



 



letters delivered to the underwriters in Underwritten Offerings of securities
and such other matters as such underwriters or Selling Holders may reasonably
request;
          (i) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (j) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Linn personnel as
is reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act; provided, however, that Linn need not disclose
any such information to any such representative unless and until such
representative has entered into or is otherwise subject to a confidentiality
agreement with Linn satisfactory to Linn (including any confidentiality
agreement referenced in Section 8.06 of the Purchase Agreement);
          (k) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by Linn are then listed;
          (l) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Linn to enable the Selling Holders to consummate the disposition of such
Registrable Securities;
          (m) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and
          (n) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities.
          (o) Linn agrees that, if any Purchaser could reasonably be deemed to
be an “underwriter”, as defined in Section 2(a)(11) of the Securities Act, in
connection with the registration statement in respect of any registration of
Linn’s securities of any Purchaser pursuant to this Agreement, and any amendment
or supplement thereof (any such registration statement or amendment or
supplement a “Purchaser Underwriter Registration Statement”), then Linn will
cooperate with such Purchaser in allowing such Purchaser to conduct customary
“underwriter’s due diligence” with respect to Linn and satisfy its obligations
in respect thereof. In addition, at any Purchaser’s request, Linn will furnish
to such Purchaser, on the date of the effectiveness of any Purchaser Underwriter
Registration Statement and thereafter from time to time on such dates as such
Purchaser may reasonably request, (i) a letter, dated such date, from Linn’s
independent certified public accountants in form and substance as is customarily
given by independent certified public accountants to underwriters in an
underwritten public offering, addressed to such Purchaser, and (ii) an opinion,
dated as of such date, of counsel representing Linn for purposes of such
Purchaser Underwriter Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, including a standard
“10b-5” opinion for

10



--------------------------------------------------------------------------------



 



such offering, addressed to such Purchaser. Linn will also permit legal counsel
to such Purchaser to review and comment upon any such Purchaser Underwriter
Registration Statement at least five Business Days prior to its filing with the
Commission and all amendments and supplements to any such Purchaser Underwriter
Registration Statement within a reasonable number of days prior to their filing
with the Commission and not file any Purchaser Underwriter Registration
Statement or amendment or supplement thereto in a form to which such Purchaser’s
legal counsel reasonably objects.
     Each Selling Holder, upon receipt of notice from Linn of the happening of
any event of the kind described in Section 2.04(e) of this Agreement, shall
forthwith discontinue disposition of the Registrable Securities until such
Selling Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.04(e) of this Agreement or until it is advised in
writing by Linn that the use of the prospectus may be resumed, and has received
copies of any additional or supplemental filings incorporated by reference in
the prospectus, and, if so directed by Linn, such Selling Holder will, or will
request the managing underwriter or underwriters, if any, to deliver to Linn (at
Linn’s expense) all copies in their possession or control, other than permanent
file copies then in such Selling Holder’s possession, of the prospectus covering
such Registrable Securities current at the time of receipt of such notice.
     If requested by a Purchaser, Linn shall: (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as such Purchaser reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering; (ii) as soon
as practicable make all required filings of such prospectus supplement or
post-effective amendment after being notified of the matters to be incorporated
in such prospectus supplement or post-effective amendment; and (iii) as soon as
practicable, supplement or make amendments to any Registration Statement.
     Section 2.05 Cooperation by Holders. Linn shall have no obligation to
include in the Registration Statement Units of a Holder, or in an Underwritten
Offering pursuant to Section 2.02 of this Agreement Units of a Selling Holder,
who has failed to timely furnish such information that, in the opinion of
counsel to Linn, is reasonably required in order for the registration statement
or prospectus supplement, as applicable, to comply with the Securities Act.
     Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities. For a period of 365 days from the Closing Date, each Holder of
Registrable Securities who is included in the Registration Statement agrees not
to effect any public sale or distribution of the Registrable Securities during
the 30-day period following completion of an Underwritten Offering of equity
securities by Linn (except as provided in this Section 2.06); provided, however,
that the duration of the foregoing restrictions shall be no longer than the
duration of the shortest restriction generally imposed by the underwriters on
the officers or directors or any other Unitholder of Linn on whom a restriction
is imposed in connection with such public offering. In addition, the provisions
of this Section 2.06 shall not apply with respect to a Holder that (A) owns less
than $25,000,000 of Purchased Class B Units and Purchased Units, based on the
Commitment Amounts, (B) has delivered an Opt Out Notice to Linn pursuant to
Section 2.02 hereof or (C) has submitted a notice requesting the inclusion of
Registrable Securities in an

11



--------------------------------------------------------------------------------



 



Underwritten Offering pursuant to Section 2.02 or Section 2.03(a) hereof but is
unable to do so as a result of the priority provisions contained in
Section 2.02(b) hereof.
     Section 2.07 Expenses.
          (a) Certain Definitions. “Registration Expenses” means all expenses
incident to Linn’s performance under or compliance with this Agreement to effect
the registration of Registrable Securities on the Registration Statement
pursuant to Section 2.01 hereof or an Underwritten Offering covered under this
Agreement, and the disposition of such securities, including, without
limitation, all registration, filing, securities exchange listing and The Nasdaq
Global Market fees, all registration, filing, qualification and other fees and
expenses of complying with securities or blue sky laws, fees of the National
Association of Securities Dealers, Inc., transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses
and the fees and disbursements of counsel and independent public accountants for
Linn, including the expenses of any special audits or “cold comfort” letters
required by or incident to such performance and compliance. “Selling Expenses”
means all underwriting fees, discounts and selling commissions allocable to the
sale of the Registrable Securities.
          (b) Expenses. Linn will pay all reasonable Registration Expenses as
determined in good faith, including, in the case of an Underwritten Offering,
whether or not any sale is made pursuant to such Underwritten Offering. In
addition, except as otherwise provided in Section 2.08 hereof, Linn shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder. Each Selling Holder shall pay all Selling
Expenses in connection with any sale of its Registrable Securities hereunder.
     Section 2.08 Indemnification.
          (a) By Linn. In the event of an offering of any Registrable Securities
under the Securities Act pursuant to this Agreement, Linn will indemnify and
hold harmless each Selling Holder thereunder, its directors and officers, and
each underwriter, pursuant to the applicable underwriting agreement with such
underwriter, of Registrable Securities thereunder and each Person, if any, who
controls such Selling Holder or underwriter within the meaning of the Securities
Act and the Exchange Act, and its directors and officers, against any losses,
claims, damages, expenses or liabilities (including reasonable attorneys’ fees
and expenses) (collectively, “Losses”), joint or several, to which such Selling
Holder, director, officer, underwriter or controlling Person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as such Losses
(or actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in the Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus, free writing prospectus or final prospectus contained therein, or
any amendment or supplement thereof, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
prospectus, in light of the circumstances under which they were made) not
misleading, and will reimburse each such Selling Holder, its directors and
officers, each such underwriter and each such controlling Person for any legal
or other expenses reasonably incurred by them in

12



--------------------------------------------------------------------------------



 



connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that Linn will not be liable in any such case if
and to the extent that any such Loss arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
strict conformity with information furnished by such Selling Holder, its
directors or officers or any underwriter or controlling Person in writing
specifically for use in the Registration Statement or such other registration
statement, or prospectus supplement, as applicable. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Selling Holder or any such Selling Holder, its directors or officers or any
underwriter or controlling Person, and shall survive the transfer of such
securities by such Selling Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless Linn, its directors and officers, and
each Person, if any, who controls Linn within the meaning of the Securities Act
or of the Exchange Act, and its directors and officers, to the same extent as
the foregoing indemnity from Linn to the Selling Holders, but only with respect
to information regarding such Selling Holder furnished in writing by or on
behalf of such Selling Holder expressly for inclusion in the Registration
Statement or any preliminary prospectus or final prospectus included therein, or
any amendment or supplement thereto; provided, however, that the liability of
each Selling Holder shall not be greater in amount than the dollar amount of the
proceeds (net of any Selling Expenses) received by such Selling Holder from the
sale of the Registrable Securities giving rise to such indemnification.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the reasonable expenses and fees of such
separate counsel and other reasonable expenses related to such participation to
be reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, no indemnified party shall settle any action
brought

13



--------------------------------------------------------------------------------



 



against it with respect to which it is entitled to indemnification hereunder
without the consent of the indemnifying party, unless the settlement thereof
imposes no liability or obligation on, and includes a complete and unconditional
release from all liability of, the indemnifying party.
          (d) Contribution. If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
          (e) Other Indemnification. The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.09 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, Linn
agrees to use its commercially reasonable efforts to:
          (a) make and keep public information regarding Linn available, as
those terms are understood and defined in Rule 144 under the Securities Act, at
all times from and after the date hereof;
          (b) file with the Commission in a timely manner all reports and other
documents required of Linn under the Securities Act and the Exchange Act at all
times from and after the date hereof; and

14



--------------------------------------------------------------------------------



 



          (c) so long as a Holder owns any Registrable Securities, furnish,
unless otherwise not available at no charge by access electronically to the
Commission’s EDGAR filing system, to such Holder forthwith upon request a copy
of the most recent annual or quarterly report of Linn, and such other reports
and documents so filed as such Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing such Holder to sell any
such securities without registration.
     Section 2.10 Transfer or Assignment of Registration Rights. The rights to
cause Linn to register Registrable Securities granted to the Purchasers by Linn
under this Article II may be transferred or assigned by any Purchaser to one or
more transferee(s) or assignee(s) of such Registrable Securities or by total
return swap; provided, however, that, except with respect to a total return
swap, (a) unless such transferee is an Affiliate of such Purchaser, each such
transferee or assignee holds Registrable Securities representing at least
$15,000,000 of the Purchased Class B Units and the Purchased Units, based on the
Commitment Amounts, (b) Linn is given written notice prior to any said transfer
or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.
     Section 2.11 Limitation on Subsequent Registration Rights. From and after
the date hereof, Linn shall not, without the prior written consent of the
Holders of a majority of the outstanding Registrable Securities, (i) enter into
any agreement with any current or future holder of any securities of Linn that
would allow such current or future holder to require Linn to include securities
in any registration statement filed by Linn on a basis that is superior in any
way to the piggyback rights granted to the Purchasers hereunder or (ii) grant
registration rights to any other Person that would be superior to the
Purchasers’ registration rights hereunder.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
          (a) if to Purchaser, to the address set forth under that Purchaser’s
signature block in accordance with the provisions of this Section 3.01;
          (b) if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.10 hereof; and
          (c) if to Linn, at 650 Washington Road, 8th Floor, Pittsburgh,
Pennsylvania 15228 (facsimile: 412.440.1499), notice of which is given in
accordance with the provisions of this Section 3.01.
     All such notices and communications shall be deemed to have been received:
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or electronic mail; and when actually
received, if sent by courier service or any other means.

15



--------------------------------------------------------------------------------



 



     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Aggregation of Purchased Class B Units and Purchased Units.
All Purchased Class B Units and Purchased Units held or acquired by Persons who
are Affiliates of one another shall be aggregated together for the purpose of
determining the availability of any rights under this Agreement.
     Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of Linn or any successor or assign of Linn
(whether by merger, consolidation, sale of assets or otherwise) which may be
issued in respect of, in exchange for or in substitution of, the Registrable
Securities, and shall be appropriately adjusted for combinations, unit splits,
recapitalizations and the like occurring after the date of this Agreement.
     Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
     Section 3.07 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.08 Governing Law. The Laws of the State of New York shall govern
this Agreement without regard to principles of conflict of Laws.
     Section 3.09 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.
     Section 3.10 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by Linn set forth herein. This
Agreement

16



--------------------------------------------------------------------------------



 



and the Purchase Agreement supersede all prior agreements and understandings
between the parties with respect to such subject matter.
     Section 3.11 Amendment. This Agreement may be amended only by means of a
written amendment signed by Linn and the Holders of a majority of the then
outstanding Registrable Securities; provided, however, that no such amendment
shall materially and adversely affect the rights of any Holder hereunder without
the consent of such Holder.
     Section 3.12 No Presumption. If any claim is made by a party relating to
any conflict, omission or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.13 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) and Linn shall have any obligation
hereunder and that, notwithstanding that one or more of the Purchasers may be a
corporation, partnership or limited liability company, no recourse under this
Agreement or the Purchase Agreement or under any documents or instruments
delivered in connection herewith or therewith shall be had against any former,
current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the Purchasers or
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or the Purchase Agreement or
any documents or instruments delivered in connection herewith or therewith or
for any claim based on, in respect of or by reason of such obligation or its
creation.
[The remainder of this page is intentionally left blank]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            LINN ENERGY, LLC
      By:   /s/ Kolja Rockov       Kolja Rockov           Executive Vice
President and
Chief Executive Officer    

18



--------------------------------------------------------------------------------



 



      BEN VAN DE BURT AND LAURA FOX
LIVING TRUST DTD
 
   
By:
  /s/ Ben Van de Burt
 
   
 
   
Name:
  Ben Van de Burt
 
   
 
   
Title:
   
 
   

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



      ZLP FUND, L.P.
 
   
By:
  /s/ Craig M. Lucas
 
   
 
   
Name:
  Craig M. Lucas
 
   
 
   
Title:
  Managing Member/General Partner
 
   

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



      CREDIT SUISSE MANAGEMENT LLC
 
   
By:
  /s/ Robert (illegible)
 
   
 
   
Name:
  Robert (illegible)
 
   
 
   
Title:
  Managing Director
 
   

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



      STRUCTURED FINANCE AMERICAS, LLC
 
   
By:
  /s/ Jill H. Rathjen
 
   
 
   
Name:
  Jill H. Rathjen
 
   
 
   
Title:
  V.P.
 
   
 
   
 
   
 
   
By:
  /s/ Andrea Leuna
 
   
 
   
Name:
  Andrea Leuna
 
   
 
   
Title:
   
 
   

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  ROYAL BANK OF CANADA     by its agent
 
                RBC CAPITAL MARKETS CORPORATION
 
           
 
  By:   /s/ Steven Milke    
 
           
 
           
 
  Name:   Steven Milke    
 
           
 
           
 
  Title:   Managing Director    
 
           
 
           
 
  By:   /s/ Josef Maskatel    
 
           
 
           
 
  Name:   Josef Maskatel    
 
           
 
           
 
  Title:   Director and Senior Counsel    
 
           

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  LEHMAN BROTHERS MLP PARTNERS, L.P.
 
           
 
  By:   /s/ Michael J. Cannon    
 
           
 
           
 
  Name:   Michael J. Cannon    
 
           
 
           
 
  Title:   Managing Director    
 
           

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  B Y PARTNERS, L.P.
 
           
 
  By:   /s/ Peter A. Hochfelder    
 
           
 
           
 
  Name:   Peter A. Hochfelder    
 
           
 
           
 
  Title:   President of Brahman Management, L.L.C.    
 
           
 
                BRAHMAN PARTNERS II, L.P.
 
           
 
  By:   /s/ Peter A. Hochfelder    
 
           
 
           
 
  Name:   Peter A. Hochfelder    
 
           
 
           
 
  Title:   President of Brahman Management, L.L.C.    
 
           
 
                BRAHMAN PARTNERS III, L.P.
 
           
 
  By:   /s/ Peter A. Hochfelder    
 
           
 
           
 
  Name:   Peter A. Hochfelder    
 
           
 
           
 
  Title:   President of Brahman Management, L.L.C.    
 
           
 
                BRAHMAN PARTNERS IV, L.P.
 
           
 
  By:   /s/ Peter A. Hochfelder    
 
           
 
           
 
  Name:   Peter A. Hochfelder    
 
           
 
           
 
  Title:   President of Brahman Management, L.L.C.    
 
           

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  BRAHMAN C.F.P. PARTNERS, L.P.
 
           
 
  By:   /s/ Peter A. Hochfelder    
 
           
 
           
 
  Name:   Peter A. Hochfelder    
 
           
 
           
 
  Title:   President of Brahman Management, L.L.C.    
 
           

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  GPS INCOME FUND LP
 
           
 
  By:   /s/ Brett Messing    
 
           
 
           
 
  Name:   Brett Messing    
 
           
 
           
 
  Title:   GPS Partners, L.L.C.    
 
           

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            GPS HIGH YIELD EQUITIES FUND LP
      By:   /s/ Brett Messing         Name:   Brett Messing        Title:   GPS
Partners LLC     

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            GPS INCOME FUND (CAYMAN) LTD
      By:   /s/ Brett Messing         Name:   Brett Messing        Title:   GPS
Partners LLC     

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            HFR RVA GPS MASTER TRUST
      By:   /s/ Brett Messing         Name:   Brett Messing        Title:   GPS
Partners LLC     

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



            KNEE FAMILY TRUST DTD
      By:   /s/ Kevin R. Knee         Name:   Kevin R. Knee        Title:  
Trustee     

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              GOLDMAN, SACHS & CO., on behalf of     its Principal Strategies
Group
 
       
 
  By:   /s/ Gaurav Bhandori
 
       
 
       
 
  Name:   Gaurav Bhandori
 
       
 
       
 
  Title:   Managing Director
 
       

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Magnetar Capital Fund, LP
 
  By:   Magnetar Financial LLC, its General Partner
 
       
 
  By:   /s/ Paul Smith
 
       
 
  Name:   Paul Smith
 
  Title:   General Counsel

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              ALERIAN FOCUS PARTNERS LP
 
       
 
  By:   /s/ Gabriel Hammond
 
       
 
       
 
  Name:   Gabriel Hammond
 
       
 
  Title:   Managing Member — General Partner
 
            ALERIAN OPPORTUNITY PARTNERS III LP
 
       
 
  By:   /s/ Gabriel Hammond
 
       
 
       
 
  Name:   Gabriel Hammond
 
       
 
  Title:   Managing Member — General Partner
 
            ALERIAN CAPITAL PARTNERS LP
 
       
 
  By:   /s/ Gabriel Hammond
 
       
 
       
 
  Name:   Gabriel Hammond
 
       
 
  Title:   Managing Member — General Partner

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              RCH ENERGY MLP FUND, LP
 
       
 
  By:   RCH Energy MLP Fund, GP, LP
its general partner
 
  By:   RR Advisors, LLC, its general partner
 
       
 
  By:   /s/ Robert Raymond
 
       
 
      Robert Raymond, its sole member

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              STROME MLP FUND, LP
 
       
 
  By:   /s/ Michael Achterberg
 
       
 
       
 
  Name:   Michael Achterberg
 
       
 
  Title:   Chief Financial Officer

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              LOCUST WOOD CAPITAL, LP
 
       
 
  By:   /s/ Stephen J. Enrico
 
       
 
       
 
  Name:   Stephen J. Enrico
 
       
 
       
 
  Title:   Managing Member
 
       

Signature Page to
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



              Stockbridge 1, LLC
 
       
 
  By:   /s/ Stockbridge 1, LLC
 
       
 
       

Signature Page to
Registration Rights Agreement

 